Name: Commission Regulation (EEC) No 1239/88 of 5 May 1988 introducing surveillance of the release for consumption in Spain of certain pigmeat products coming from other Member States
 Type: Regulation
 Subject Matter: trade policy;  animal product;  Europe
 Date Published: nan

 No L 118/ 18 Official Journal of the European Communities 6. 5. 88 COMMISSION REGULATION (EEC) No 1239/88 of 5 May 1988 introducing surveillance of the release for consumption in Spain of certain pigmeat products coming from other Member States THE . COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 thereof, Whereas the period fixed in Article 90 of the Act of Accession was extended to 31 December 1988 by Council Regulation (EEC) No 4007/87 ('); Whereas the liberalization of trade as a result of accession has enabled the operators in other Member States which, unlike those in third countries, may dispose without any restriction of the products in question on the Spain market, to market substantial quantitites of pigmeat in Spain ; whereas that situation has created economic difficulties for pig producers in Spain by aggravating the problems observed on the market following the sharp increase in national production recorded in recent years ; whereas those difficulties are sufficiently serious to justify the introduction of transitional measures to alleviate the situation of those producers ; Whereas, to that end, a mechanism for the surveillance of the release for consumption in Spain of products coming from other Member States may turn out to be suitable for as long as prices on the market in that country are depressed ; whereas provision should therefore be made for transitional measures to take that form ; whereas such a mechanism may be managed suitably on the basis of certificates issued by the Spanish authorities under a procedure enabling the Commission to assess the risks of disturbance of the Spanish market connected with the quantities which it is contemplated releasing for consumption and to take, as the case may be, suitable special measures ; Whereas the Management Committee for Pigmeat has not delivered an opinion within the time limit set by its chairman, products in question subject to presentation of a certificate issued, under the conditions laid down in this Regulation, to any party concerned wherever he is established in the Community. 9 In that case, the following Articles shall apply. Article 2 1 . Certificate applications shall be submitted to the body designated for that purpose by the Spanish authorities. On Monday each week Spain shall notify the Commission of the quantities in applications for certificates submitted during the preceding week. Certificates shall be issued on the fourth working day following the abovementioned Monday provided that special measures are not taken within that time in accordance with the . procedure provided for in Article 24 of Council Regulation (EEC) No 2759/75 (2). Such measures may be taken if the quantity in certificates applied for is likely to play a significant part in or towards disturbing the Spanish market. 2. Certificates shall be issued subject to the lodging of a security of 5 ECU per 100 kilograms, to guarantee the undertaking to release for consumption the specified quantity of the product in question in Spain during the term of validity of the certificate . 3 . Commission Regulation (EEC) No 2220/85 (3) shall apply to the security provided for in paragraph 2. The undertaking referred to therein shall constitute the primary requirement within the meaning of Article 20 of that Regulation. Article 3 1 . The term of validity of the certificates provided for and the supplementary detailed rules required for the application of this Regulation shall be adopted by the Spanish authorities . 2. The Spanish authorities shall notify the Commission of imports during each week within 1 5 days, at the latest, after the end of that week. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 A system for the surveillance of the release for consumption in Spain of the products listed in the Annex and coming from other Member States may be introduced v by the Spanish authorities. To that end the said authorities shall be authorized to make the release for consumption in Spain of the O OJ No L 282, 1 . 11 . 1975, p . 1 . O OJ No L 205, 3 . 8 . 1985, p . 5 .0 OJ No L 378 , 31 . 12. 1987, p. 1 . 6. 5. 88 Official Journal of the European Communities No L 118/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX CN code Description ex 0103 92 Live domestic swine of a weight of not less than 50 kg ex 0203 Meat of domestic swine, fresh, chilled or frozen